Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on September 13, 2021. Claims 1-7, 10, 11, 13-28 are pending in the application and being examined herein.
Status of Objections and Rejections
The rejection of claim 12 is obviated by Applicant’s cancellation. 
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 10, 11, 13-23, 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2011/0077490) in view of Fan, Q., Fang, J., Chen, Q., & Yu, X. (1999), Synthesis and properties of polyurethane modified with aminoethylaminopropyl poly (dimethyl siloxane), Journal of applied polymer science, 74(10), 2552-2558 in view of Ward (US 4,861,830) (hereinafter Ward ‘830) in view of ASTM International, Designation 03418-12 Standard Test Method for Transition Temperatures and Enthalpies of Fusion and Crystallization of Polymers by Differential Scanning Calorimetry, Sept. 2012 in further view of Rhodes et al. (WO 92/13271). 

Regarding claim 1, Simpson teaches a device for measurement of an analyte concentration (para. [0005], a sensor device provided for measuring an analyte concentration), the device comprising:
a transcutaneous sensor configured to generate a signal associated with a concentration of analyte (para. [0168], Fig. 1, in one embodiment, the sensor device 100 comprises a sensor body 120 that includes one or more electrodes configured to continuously measure blood analyte concentrations in a host, para. [0155], directly inserting a transcutaneous sensor); 
and a sensing membrane located over the transcutaneous sensor (para. [0156], support member 130 that is comprised of one or more electrodes and a membrane disposed over at least a portion of the support member 130), the sensing membrane comprising a diffusion-resistance layer comprising a base polymer (para. [0150], a membrane system having a diffusion resistance layer, para. [0201], the diffusion resistance layer is formed of a base polymer), the base polymer comprising polyurethane segments, and one or more polycarbonate or polyester segments (suitable base polymers can silicone-polycarbonate-urethane, para. [0192], for example, a linear base polymer including biocompatible segmented block polyurethane copolymers comprising hard and soft segments can be used, para. [0193]). 
Simpson teaches wherein the base polymer comprises silicone (para. [0192], [0202]) and that the silicone content may be 25% to 95% in the interference layer (para. [0222]) but is silent with respect to the silicone content of the diffusion resistance layer and therefore fails to teach wherein the silicone comprises less than 1 wt% of the base polymer. 
Fan teaches use of polyurethanes in medical devices and wherein poly-(dimethyl siloxane) (PDMS) have low Tg, low surface energy, biocomptability  and are good candidates for surface modification of polyurethane (p. 2552, left column). Fan teaches that previously it was known to introduce PDMS into the main chain of polyurethane but that a lot of PDMS must be introduced and caused the tensile strength to decline with the increase of PDMS in the soft segment (p. 2552, left column to right column, first paragraph). Fan teaches that to over some of these limitations, silicones with pedant diamino groups in the side chain are introduced into polyurethane and increase the mobility and the surface enrichment of the siloxane chains and that tensile strength will not decline (p. 2552, right column, second paragraph). Fan teaches that only a small amount of silicone is needed (p. 2552, right column, second paragraph) such as 1 wt% (As polyurethane was modified with 1 wt % AEAPS, p. 2556, right column, first paragraph).  
It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have 
Simpson is silent with respect to the glass transition temperatures and therefore fails to teach wherein the base polymer has a lowest glass transition temperature greater than -50 °C. 
However, Ward ‘830 teaches a block copolymer form for biomedical devices that contact blood and tissue (abstract) like that of Simpson wherein typical base polymers are polyurethanes as the hard segment (abstract, col. 5, lns. 38-49). Ward ‘830 teaches wherein for biomedical applications, the polar hard segment of the first chain is characterized by a crystalline melting point greater than about 37 C. and/or a glass transition temperature also greater than about 37 C (col. 7, lns. 40-45).  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use a base polymer polyurethane that had a glass transition temperature greater than 37 C (which overlaps with the claimed range) as taught by because such a glass transition temperature was recognized as being useful in biomedical applications wherein the device contacts blood or tissue. In the case where the claimed ranges overlap or lie 
	Simpson as modified by Ward ‘830 does not disclose that the glass transition temperature of the base polymer is measured using ASTM 03418. However, it would have been obvious to one of ordinary skill in the art to use ASTM 03418 to measure the glass transition temperature of the base polymer, since ASTM 03418 is the international standard used for measuring transition temperatures of polymers ("Designation 03418-12 Standard Test Method for Transition Temperatures and Enthalpies of Fusion and Crystallization of Polymers by Differential Scanning Calorimetry" to ASTM International, page 1 col 1 para 1, This test method covers determination of transition Temperatures ... of polymers using differential scanning calorimetry; see page 3 col 2 item 10.2: "For Glass Transition").
Simpson is silent with respect to the amounts of hard and soft segments and therefore fails to teach comprising wherein the base polymer comprises about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment. 
Rhodes teaches an implantable biological fluid measuring device for determining the presence and the amounts of substances in a biological fluid (abstract), like that of Simpson, wherein the membrane is a semipermeable multilayered membrane having a block copolymer (p. 22, lns. 13-24). Rhodes teaches that the weight percentages of hard and soft segments are result effective variables. Specifically, Rhodes teaches membranes of polyurethanes wherein changing the structure of the hydrophobic (p. 23, lns. 13 to p. 24, lns. 6).
 Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).   Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the hard and soft segment wt% of Modified Simpson wherein the polyurethane segments independently comprise about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment since it would have been within the ambit of one of ordinary skill in the art to modify and would yield a predictable result. 
Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use wherein the polyurethane segments independently comprise about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment because the membrane will function is a predictable manner given these conditions.

Regarding claim 2-4 and 6, Modified Simpson teaches wherein the lowest glass transition temperature of the base polymer is greater than 0°C (claim 2), 0°C to 66°C (Ward ‘830, a glass transition temperature also greater than about 37 C, col. 7, lns. 40-45, which overlaps with claimed ranges). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05.

Regarding claim 5, Simpson fails to teach wherein the lowest glass transition temperature of the base polymer is from 0°C to 30°C. However, Ward ‘830 teaches the first chain may be an essentially linear segmented copolymer characterized by the presence of at least one polar (relatively hydrophilic) hard segment (preferably a homopolymer) having a glass transition temperature (Tg) or crystalline melting temperature (Tm) above body temperature (about 37.degree. C.), and at least one nonpolar (relatively hydrophobic) soft block (preferably also a homopolymer, such as, a polysiloxane) having a glass transition temperature or crystalline melting temperature below body temperature (about 37.degree. C.). Ward ‘830 teaches wherein the glass transition temperature is a result effective variable. Specifically, Ward ‘830 teaches that the hard segments of the first and second chains have the dual purpose of giving the additive physical properties such that structural strength of the admixture of additive and base polymer is not significantly reduced with respect to the structural strength of the base polymer, and of reducing the tendency of the additive to exude from the base polymer. Thermodynamic compatibility of the additive and the base polymer are not necessary. A high degree of compatibility, in fact, can reduce the tendency of the additive to be surface active (col. 4, lns. 15-68). Such additives will be less efficient as See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Therefore it would have been obvious to one of ordinary skill in the art to use a base polymer wherein the lowest glass transition temperature of the base polymer is from 0°C to 30°C because doing so would yield a predictable result of providing structural strength. 

Regarding claim 10, Simpson teaches wherein the base polymer is a polyurethane copolymer chosen from a polycarbonate-urethane, polyether-urethane, and polyester- urethane (suitable base polymers can include a polyurethane copolymer such as polycarbonate-urethane, polyether-urethane, polyester-urethane, para. [0192]).

Regarding claim 11, Simpson teaches wherein the base polymer comprises a polymer selected from polysiloxanes (para [0202], in some embodiments, the diffusion resistance layer can be formed from a blend of a silicone polycarbonate-urethane base polymer).

Regarding claim 13, Simpson teaches wherein the diffusion-resistance layer further comprises a hydrophilic polymer (para [0202] the diffusion resistance layer can comprise a blend of a base polymer (e.g., polyurethane) and one or more hydrophilic polymers).

Regarding claim 14, Simpson teaches wherein the hydrophilic polymer is selected from polyvinyl alcohol, polyethylene glycol, polyacrylamide, polyacetate, polyethylene oxide, polyethyleneamine, polyvinylpyrrolidone, polyoxzylene, and mixtures thereof (para [0202], one or more hydrophilic polymers (e.g., PVA, PEG, polyacrylamide, acetates, PEO, PEA, PVP, and variations thereof).

Regarding claim 15, Simpson teaches wherein the hydrophilic polymer is blended with the base polymer (para [0202] the diffusion resistance layer can comprise a blend of a base polymer (e.g., polyurethane) and one or more hydrophilic polymers).

Regarding claim 16, Simpson teaches wherein the hydrophilic polymer is covalently bonded to the base polymer (para [0217], the hydrophilic polymer crosslinking may be used and achieved by any of a variety of methods, for example, by adding a crosslinking agent, cross-linking agents contemplated include carbodiimides (e.g., 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide hydrochloride). Examiner notes crosslinking yields covalent bonding. 

Regarding claim 17, Simpson teaches wherein the base polymer or hydrophilic polymer comprise a crosslinker or several crosslinkers, where in the crosslinker (para [0217], the hydrophilic polymer crosslinking may be used and achieved by any of a variety of methods, for example, by adding a crosslinking agent, cross-linking agents contemplated include carbodiimides (e.g., 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide hydrochloride)

Regarding claim 18, Simpson teaches wherein the diffusion-resistance layer comprises a blend of a polycarbonate-urethane base polymer and polyvinylpyrrolidone (para [0202], the diffusion resistance layer can be formed from a blend of a silicone polycarbonate-urethane base polymer and a PVP hydrophilic polymer).

Regarding claim 19, Simpson teaches wherein the diffusion-resistance layer is from 0.01 µm to about 250 µm thick (para [0203], the thickness of the diffusion resistance layer is from about 2, 2.5 or 3 microns to about 3.5, 4, 4.5, or 5 microns).

Regarding claim 20, the limitation “the sensor has a drift of less than or equal to 10% over 10 days” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Simpson is identical to the presently claimed (para. [0202]).

Regarding claim 21, Simpson teaches wherein the sensor comprises an electrode (para [0005], a sensor device is provided for measuring an analyte concentration, the sensor device comprising at least one electrode).

Regarding claim 22, Simpson teaches wherein the device is configured for continuous measurement of an analyte concentration (para [0156], Fig. 1 provides ... an exemplary embodiment of a transcutaneous sensor device 100 configured to continuously measure analyte concentration).

Regarding claim 23, the limitation “wherein the analyte is glucose” is with respect to an article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Moreover, Simpson teaches wherein the analyte is glucose (para [0156]). 

Regarding claim 25, Simpson teaches wherein the base polymer has a plurality of glass transition temperatures since Simpson teaches wherein the base polymer can be synthesized to have hydrophilic segments such as polyvinyl acetate (PVA), poly(ethylene glycol) (PEG), polyacrylamide, acetates, polyethylene oxide (PEO), (para. [0193]). Simpson fails to disclose that the glass transition temperature of the base polymer is measured using ASTM 03418. However, it would have been obvious to one of ordinary skill in the art to use ASTM 03418 to measure the glass transition temperature of the base polymer, since ASTM 03418 is the international standard used for measuring transition temperatures of polymers ("Designation 03418-12 Standard Test Method for Transition Temperatures and Enthalpies of Fusion and Crystallization of Polymers by Differential Scanning Calorimetry" to ASTM International, page 1 col 1 para 1, This test method covers determination of transition Temperatures ... of polymers using differential scanning calorimetry; see page 3 col 2 item 10.2: "For Glass Transition").

Regarding claim 27, Simpson teaches wherein the diffusion-resistance layer base polymer further comprises polyurea segments (suitable base polymers can include, but are not limited to, epoxies, polyolefins, polysiloxanes, polyethers, acrylics, polyesters, carbonates, and polyurethanes, wherein polyurethanes can include polyurethane copolymers such as polyether-urethane-urea, polycarbonate-urethane, polyether-urethane, silicone-polyether-urethane, silicone-polycarbonate-urethane, polyester-urethane, and the like (para. [0192]). 


Claims 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2011/0077490) in view of Fan, Q., Fang, J., Chen, Q., & Yu, X. (1999), Synthesis and properties of polyurethane modified with aminoethylaminopropyl poly (dimethyl siloxane), Journal of applied polymer science, 74(10), 2552-2558 in view of Ward (US 4,861,830) in view of ASTM International, Designation D03418-12 Standard Test Method for Transition Temperatures and Enthalpies of Fusion and Crystallization of Polymers by Differential Scanning Calorimetry, Sept. 2012 in further view of Rhodes et al. (WO 92/13271) as applied to claim 1 above and in further view of Hu et al. (US 4,939,007) and in further view of ASTM International, Designation D1708-13 Standard Test Method for Tensile Properties of Plastics by Use of Microtensile Specimens, Sept. 2013. 

Regarding claims 7 and 24, Simpson teaches wherein the base polymer can be selected for its tensile strength (para [0192], base polymers can be selected for their bulk properties, such as tensile strength) but is silent with respect to the particular tensile strength and wherein the ultimate tensile strength of the base polymer is greater than 8250 psi (claim 7), greater than 6000 psi (claim 24). 
However, Hu teaches a blood-contacting hemocamptible surface layer of urethane-siloxane copolymer on a thermoplastic base material (abstract) wherein the base polymer provides the article with desirable mechanical properties such as tensile strength thermoplasticity and flexibility (col. 4, lns. 29-31) and suitable polyurethane base materials have a tensile strength of about 3,000-10,000 psi (col. 5, lns. 1-6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify to the base polymer of Modified Simpson to have a tensile strength of prima facie case of obviousness exists. MPEP § 2144.05.
Modified Simpson fails to disclose that the ultimate tensile strength of the base polymer is measured using ASTM D1708. However, it would have been obvious to one of ordinary skill in the art to use ASTM D1708 to measure the tensile strength of the base polymer, since ASTM D1708 is the international standard used for measuring transition temperatures of polymers ("Designation D1708-13 “Standard Test Method for Tensile Properties of Plastics by Use of Microtensile Specimens" to ASTM International, page 1 col 1 para 1.2, his test method covers the determination of the comparative tensile strength and elongation properties of plastics in the form of standard microtensile test specimens when tested under defined conditions of pretreatment, temperature, humidity, and testing machine speed ").

Claim(s) 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2011/0077490) in further view Fan, Q., Fang, J., Chen, Q., & Yu, X. (1999), Synthesis and properties of polyurethane modified with aminoethylaminopropyl poly (dimethyl siloxane), Journal of applied polymer science, 74(10), 2552-2558 in view of Rhodes et al. (WO 92/13271).

Regarding claim 26, Simpson teaches a device for measurement of an analyte concentration (para. [0005], a sensor device provided for measuring an analyte concentration), the device comprising:
a transcutaneous sensor configured to generate a signal associated with a concentration of an analyte (para. [0168], Fig. 1, in one embodiment, the sensor device 100 comprises a sensor body 120 that includes one or more electrodes configured to continuously measure blood analyte concentrations in a host, para. [0155], directly inserting a transcutaneous sensor); and 
a sensing membrane located over the transcutaneous sensor (para. [0156], support member 130 that is comprised of one or more electrodes and a membrane disposed over at least a portion of the support member 130), 
the sensing membrane comprising a diffusion resistance layer base polymer (para. [0150], a membrane system having a diffusion resistance layer, para. [0201], the diffusion resistance layer is formed of a base polymer) the base polymer comprising polyurethane segments and one or more polycarbonate or polyester segments (suitable base polymers can silicone-polycarbonate-urethane, para. [0192], for example, a linear base polymer including biocompatible segmented block polyurethane copolymers comprising hard and soft segments can be used, para. [0193]).
The limitation “wherein the transcutaneous sensor has less than 10% change in signal at 2 hrs after start” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the (para. [0202]).
Simpson teaches wherein the base polymer comprises silicone (para. [0192], [0202]) and that the silicone content may be 25% to 95% in the interference layer (para. [0222]) but is silent with respect to the silicone content of the diffusion resistance layer and therefore fails to teach wherein the silicone comprises less than 1 wt% of the base polymer. 
Fan teaches use of polyurethanes in medical devices and wherein poly-(dimethyl siloxane) (PDMS) have low Tg, low surface energy, biocomptability  and are good candidates for surface modification of polyurethane (p. 2552, left column). Fan teaches that previously it was known to introduce PDMS into the main chain of polyurethane but that a lot of PDMS must be introduced and caused the tensile strength to decline with the increase of PDMS in the soft segment (p. 2552, left column to right column, first paragraph). Fan teaches that to over some of these limitations, silicones with pedant diamino groups in the side chain are introduced into polyurethane and increase the mobility and the surface enrichment of the siloxane chains and that tensile strength will not decline (p. 2552, right column, second paragraph). Fan teaches that only a small amount of silicone is needed (p. 2552, right column, second paragraph) such as 1 (As polyurethane was modified with 1 wt % AEAPS, p. 2556, right column, first paragraph).  
It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I). In the instant case, the silicone serves the purpose of promoting surface modification and biocompatibility of polyurethane (as evidenced and further discussed in Fan, pp. 2552-2556). Thus, it is obvious to have a silicone content of less than 1 wt% in the base polymer of Modified Simpson because such a concentration, although not explicitly disclosed by Fan, would serve the same purpose and provide the same properties as the 1 wt % content that is disclosed by Fan. 
Simpson is silent with respect to the amounts of hard and soft segments and therefore fails to teach comprising wherein the base polymer comprises about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment. However, Rhodes teaches an implantable biological fluid measuring device for determining the presence and the amounts of substances in a biological fluid (abstract), like that of Simpson, wherein the membrane is a semipermeable multilayered membrane having a block copolymer (p. 22, lns. 13-24). Rhodes teaches that the weight percentages of hard and soft segments are result effective variables. Specifically, Rhodes teaches membranes of polyurethanes wherein changing the structure of the hydrophobic segment of the block copolymer (“hard” segment), the selectivity of the membrane system can be modified (p. 23, lns. 13 to p. 24, lns. 6). 
Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use wherein the polyurethane segments independently comprise about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment because the membrane will function is a predictable manner given these conditions.
Regarding claim 28, Simpson teaches wherein the diffusion-resistance layer base polymer further comprises polyurea segments (suitable base polymers can include, but are not limited to, epoxies, polyolefins, polysiloxanes, polyethers, acrylics, polyesters, carbonates, and polyurethanes, wherein polyurethanes can include polyurethane copolymers such as polyether-urethane-urea, polycarbonate-urethane, polyether-urethane, silicone-polyether-urethane, silicone-polycarbonate-urethane, polyester-urethane, and the like (para. [0192]). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10, 11, 13-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-16, 18-24 of copending Application No. 15/394,748 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 10, 11, 13-28 of the instant application are substantially similar to claims 1, 8-16, 18-24 of ‘748.
Claims  1-7, 10, 11, 13-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-23, 25 of copending Application No. 15/395,892 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4-6, 8-22 of the instant application are substantially similar to claims  1-11, 13-23, 25 of ‘892.



Response to Arguments
Applicant’s arguments have been considered but are moot in light of new grounds for rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795